Name: Commission Regulation (EC) No 1310/2000 of 20 June 2000 adapting the Annexes to Council Regulation (EC) No 2820/98 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  economic conditions;  trade policy
 Date Published: nan

 Avis juridique important|32000R1310Commission Regulation (EC) No 1310/2000 of 20 June 2000 adapting the Annexes to Council Regulation (EC) No 2820/98 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001 Official Journal L 148 , 22/06/2000 P. 0028 - 0030Commission Regulation (EC) No 1310/2000of 20 June 2000adapting the Annexes to Council Regulation (EC) No 2820/98 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2820/98 of 21 December 1998 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001(1), as amended by Regulation (EC) No 1763/1999(2), and in particular Articles 29(5) and 32 thereof,Whereas:(1) Article 29(5) of Regulation (EC) No 2820/98 lays down the procedure for enacting changes to Annexes I, II, VII and VIII there made necessary by amendments to the Combined Nomenclature. Commission Regulation (EC) No 2204/1999 of 12 October 1999 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(3) embodies new elements which affect the lists appearing in Annexes I, II, VII and VIII to Regulation (EC) No 2820/98. It is appropriate to adapt those Annexes I, II, VII and VIII accordingly, applicable from 1 January 2000.(2) The measures provided for in this Regulation are in accordance with the opinion of the Generalised Preferences Committee,HAS ADOPTED THIS REGULATION:Article 1Annexes I, II, VII and VIII to Regulation (EC) No 2820/98 shall be adapted as indicated in the Annex hereto.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 June 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 357, 30.12.1998, p. 1.(2) OJ L 211, 11.8.1999, p. 1.(3) OJ L 278, 28.10.1999, p. 1.ANNEXRegulation (EC) No 2820/98 is hereby amended as follows:On page 15, in Annex I, Part 1, in the column headed CN code:for: "0701 90 51",read: "ex 0701 90 50".On page 17, in Annex I, Part 1, in the column headed CN code:for: "0806 10 93, 0806 10 95, 0806 10 97",read: "0806 10 90".On page 18, in Annex I, Part 1, in the column headed CN code:for: "0810 10 05, 0810 10 80",read: "ex 0810 10 00".On page 30, in Annex I, Part 2, in the column headed CN code:for: "ex 0304 20 96",read: "ex 0304 20 95".On page 32, in Annex I, Part 2, in the column headed CN code:for: "0701 90 59",read: "ex 0701 90 50".On page 33, in Annex I, Part 2, in the column headed CN code:for: "0804 40 90",read: "ex 0804 40 00".On page 43, in Annex I, Part 2, in the column headed CN code:for: "3907 60 00",read: "3907 60".On page 44, in Annex I, Part 2, in the column headed CN code:for: "4420 90 11, 4420 90 19",read: "4420 90 10".On page 49, in Annex I, Part 3, in the column headed CN code:for: "0303 79 60, 0303 79 62",read: "ex 0303 79 58";for: "0303 79 96",read: "0303 79 88, 0303 79 99".On page 52, in Annex I, Part 3, in the column headed CN code:for: "0603 10 15",read: "ex 0603 10 30";for: "0804 40 20, 0804 40 95",read: "ex 0804 40 00";for: "0805 40",read: "0805 40 00".On page 75, in Annex II, third column: in the list starting "Brazil" delete: "Albania"On page 96, Annex VII, Part 4, in the column headed CN code:for: "0804 40",read: "0804 40 00".On page 97, in Annex VII, Part 4, in the column headed CN code:for: "0805 40",read: "0805 40 00";for: "0810 50",read: "0810 50 00".On page 108, in Annexf VIII, in the column headed CN code:for: "4407 24 10",read: "4407 24 15".On page 109, in Annex VIII, in the column headed CN code: delete: "4407 24 50" and the corresponding description;for: "4407 25 31, 4407 25 39",read: "4407 25 30 and";delete the corresponding descriptions;for: "4407 26 31, 4407 26 39",read: "4407 26 30";delete the corresponding descriptions;for: "4407 29 10",read: "4407 29 05";delete: "4407 29 70" and the corresponding description;On page 110, in Annex VIII, in the column headed CN code;for: "4408 39 11",read: "4408 39 15";delete: "4408 39 25" and the corresponding description;for: "4408 39 51",read: "4408 39 55";delete: "4408 39 61, 4408 39 65" and the corresponding descriptions;for: "4408 39 81, 4408 39 89",read: "4408 39 80";On page 111, in Annex VIII, in the column headed CN code;for: "4408 39 91, 4408 39 99",read: "4408 39 90";for: "4420 90 11",read: "ex 4420 90 10".